922 F.2d 836Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald X. KIDD, Plaintiff-Appellant,v.David WILLIAMS, Warden;  Attorney General of theCommonwealth of Virginia, Defendants-Appellees.
No. 90-6394.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 16, 1990.Decided:  Jan. 10, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, United States Magistrate.  (CA-90-389)
Donald X. Kidd, appellant pro se.
Katherine Baldwin Toone, Office of the Attorney General, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before PHILLIPS, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Donald X. Kidd seeks to appeal the magistrate's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.*   Our review of the record and the magistrate's memorandum discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate.  Kidd v. Williams, CA-90-389 (E.D.Va. Sept. 5, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 This case was heard by a magistrate upon consent of the parties pursuant to 28 U.S.C. Sec. 636(c)